Title: From Thomas Jefferson to Henry Knox, 22 August 1793
From: Jefferson, Thomas
To: Knox, Henry



Dr Sir
Philadelphia Aug. 22. 1793.

I have just received information that the ship Ann and Susan belonging to William Nelson & Co. citizens of New York with about 400 passengers on board, bound from Ireland to Philadelphia has been taken by the French armed vessel the Little Democrat and is brought into Newcastle in the state of Delaware. This capture was made on the 19th. inst. and consequently is within the rule which provided for restitution of the vessels which should be taken by those armed in our ports: and the act of restitution placing the case under your department, I have the honour to inclose you the original affidavit ascertaining the facts, and recommended that the captain shall wait on you to give you any  further information you may desire. I have the honor to be with great respect & esteem Dr Sir Your most obedt servt

Th: Jefferson

